DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25th, 2022 has been entered.

Response to Amendment
Applicant's amendments filed October 25th, 2022 have been entered. Claims 1, 14, 16, and 19-20 have been amended. Claims 21-23 have been cancelled.

The Section 112, 2nd Paragraph rejections made in the Office action mailed July 26th, 2022 have been maintained due to Applicant’s arguments being unpersuasive. The rejections have been updated to reflect Applicant’s amendments.
The Section 102/103 rejections made in the Office action mailed July 26th, 2022 have been maintained due to Applicant’s arguments being unpersuasive. The rejections have been updated to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments filed October 25th, 2022 have been fully considered but they are not persuasive.

Applicant argues that the nonwoven fabric is simultaneously not being physically claimed and also that essential structural elements of the forming belt are not omitted but rather imparted by the structure of the nonwoven fabric, its structure being essential to allowability of the forming belt. Applicant attempts to demonstrate the importance of the “microzones” to the structure of the nonwoven fabric “enabled by” the forming belt [0235], but does not clearly connect the structure of the belt in either the claims or their arguments or clearly defining the physical structure of the belt. Applicant argues that none of Barnholtz, Kakiuchi, or Ashraf would form the nonwoven fabric having the “specific properties” as claimed with no evidence or citations other than that property/element is not explicitly disclosed by the references.
The Examiner believes this reasoning is cursed.
As far as this Examiner can understand based on what is claimed, a “microzone” is either each three-dimensional feature (or each of all three-dimensional features, not clear) comprising a first region and a second region having a different in an intensive property (which, if structurally present and relied upon as Applicant intends, is going to be an issue for all but claims 15 and 20, as would the Test Methods for all claims), wherein the first region defines a first visually discernible region and the second region defines a second visually discernible region different from the first. The forming belt as claimed is connected to this microzone structure solely via a plurality of raised elements comprising a first plurality of raised elements configured to produce the first region and a second plurality of raised elements configured to produce the second region, wherein the knuckle area percentage and the overburden define the raised elements. This is both baffling and not clearly disclosed by the specification.
First, it is unclear how the raised elements are defined by both the overburden and the knuckle area (KA%), when it is disclosed by the specification as only the overburden (formed as cured resin pattern on a reinforcing woven fabric that forms the knuckle area, elements curiously left omitted by Applicant) [0121-0122].
Second, it is unclear how the first and second pluralities of raised elements are configured to produce a first region AND a second region within a microzone as claimed. Each raised element seems to define an area having increased bonding (Fig. 3 [24] & Figs. 38 & 50 [310]) forming the second region that in part define each of the three-dimensional features defining the first and second regions [0080, 0110-0111, 0119, 0121-0122, 0212, 0234, 0262], not multiple raised elements and/or raised elements producing both the first and second regions. Also, pluralities of raised elements seem to only differ (i.e. first and second pluralities of raised areas) when forming different three-dimensional features in different zones, not regions within the same microzone [0126, 0130-0131, 0212, 0262].
Third, did Applicant intend first and second visually discernible zones? If so, it’s unclear how the first and second regions would translate across the zones as currently claimed.

The “microzones” defined by either a plurality of three-dimensional features or by each three-dimensional feature (again it is unclear as claimed) comprising first and second visually discernible regions that differ in intensive properties (i.e. height, density, and/or basis weight) could and potentially would all be formed by the forming belts of Barnholtz, Kakiuchi, or Ashraf having identical or nearly identical physical dimensions and properties as previously recited. While none may disclose the term “microzone” that term has not been clearly defined in reference to the forming belt and is not required to set forth a structure that could and/or would have been formed by the forming belts of Barnholtz, Kakiuchi, or Ashraf. And if the microzone is reliant on additional structural elements or “specific properties”, those are not clearly claimed in such a way as to make the forming belt appreciably different from the prior art.
There are no structural features in the currently claimed belt that connect clearly to the intended nonwoven fabric formed that would differentiate the currently claimed belt from that of the prior art and Applicant’s reliance on the structure of the nonwoven fabric to define the structure of the belt without clearly defining the physical structure of either is aggravating at best, misleading at worst. While an apparatus can be in part defined by the product it manufactures and the specification taken into account when examining the claims, if the differences between the currently claimed apparatus and the prior art apparatus are almost entirely reliant on the physical structure of the product they are producing then it becomes unclear what about the physical structure of the apparatus is different than the prior art apparatus structure, especially when that apparatus by Applicant’s own admission merely “enables” the formation of the allegedly novel product.

For a less complex, unrelated example, take a claim such as: 
	1.	A vacuum perforation cylinder configured for producing a microapertured polymer film,
	wherein the microapertured polymer film comprises a Softness Rating between about 10.0 and about 50.0 according to the Softness Rating Indentation Test; and
	wherein the vacuum perforation cylinder comprises a hole area ratio between about 34% to about 50%.
How, even if the microapertured polymer film having the Softness Rating as claimed would be allowable on its own, would the Examiner to be able to differentiate between a vacuum perforation cylinder of the prior art having a hole area ratio of 34% to 50% (with Example #1 being 43%) that produces a soft microapertured film having no explicit Softness Rating and the currently claimed vacuum perforation cylinder recited above? How would arguing that the microaperture structure achieving the Softness Rating is not available in the prior art make the itself apparatus allowable.
Even if it were added that “wherein the hole area ratio is defined by a plurality of holes in the vacuum perforation cylinder, wherein each of the holes are configured to form a corresponding microaperture”, this would also be performed by the prior art vacuum perforation cylinder. There is nothing presently claimed that is novel or non-obvious about the vacuum perforation cylinder itself that clearly contributes to the film microaperture structure and its attributed Softness Rating. For instance, it may be processing conditions that achieve the film microaperture structure and its attributed Softness Rating, not the apparatus.
Even if the prior art vacuum perforation cylinder were somehow structurally different than the claimed vacuum perforation cylinder, then that difference must be made clear by both the disclosure and the claimed apparatus or it amounts to an omission of essential elements amounting to a gap between elements (see MPEP 2172.01). How could one determine whether the difference is patentably non-obvious or not? What would the claim scope of such a difference be?

In conclusion, independent claims 1, 16, and 19 are an absurd Escher-esque mess. They are directed to a poorly defined forming belt that is not structurally novel or nonobvious over the discovered/applied prior art, not clearly structurally connected to the intended nonwoven fabric as claimed (that also isn’t being structurally claimed by Applicant’s own admission) and/or in a manner that is clearly set forth within the disclosure, and any allegations of the allowability of the forming belt are based solely on the merits of the nonwoven fabric produced thereby. This is both a bold strategy but also unpersuasive and frustrating.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, 14-17, & 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 16, and 19, the “the KA% and overburden being defined by the plurality of raised elements” is not clearly set forth in the specification. The disclosure teaches the overburden only as forming the raised elements (formed as cured resin pattern on a reinforcing woven fabric that forms the knuckle area) [0121-0122].
Also, “the plurality of raised elements compris[ing] a first plurality of raised elements configured to produce the first region and a second plurality of raised elements configured to produce the second region” in combination with “each of the three-dimensional features defining a microzone comprising a first region and second region…” as claimed is not clearly taught in the specification since each of the first region and second region as claimed and as disclosed by the specification is taught to be formed by a single/the same raised element(s) [0080, 0110-0111, 0119, 0121-0122, 0212, 0234, 0262].
Claims 2-10, 12, 14-15, 17, & 20 are rejected for being dependent on unsupported claims.

Claims 1-10, 12, 14-17, & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 1, 16, and 19, it is unclear how the raised elements are defined by both the overburden and the knuckle area (KA%), when it is disclosed by the specification as only the overburden (formed as cured resin pattern on a reinforcing woven fabric that forms the knuckle area, elements curiously left omitted by Applicant) [0121-0122].
Also, it is unclear how the first and second pluralities of raised elements are configured to produce a first region AND a second region within a microzone as claimed. Each raised element seems to define an area having increased bonding (Fig. 3 [24] & Figs. 38 & 50 [310]) forming the second region that in part define each of the three-dimensional features defining the first and second regions [0080, 0110-0111, 0119, 0121-0122, 0212, 0234, 0262], not multiple raised elements and/or raised elements producing both the first and second regions. Also, pluralities of raised elements seem to only differ (i.e. first and second pluralities of raised areas) when forming different three-dimensional features in different zones, not regions within the same microzone [0126, 0130-0131, 0212, 0262].
Claims 2-10, 12, 14-15, 17, & 20 are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 12, 14-17, & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnholtz et al. (U.S. Patent No. 5,919,556) (hereinafter “Barnholtz”).
Regarding claims 1-10, 12, 14-17, and 19-20, Barnholtz teaches a drying belt in the form of a foraminous belt described by such U.S. Patents incorporated by reference, one of which is 5,514,523 (hereinafter “Trokhan”) (col. 7, lines 54-62), wherein Trokhan teaches a composite foraminous belt for forming a nonwoven comprising high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height domes (three-dimensional features/microzone), the forming belt comprising a reinforcing structure and a framework  comprising raised portions defining conduit openings (open areas) therein, the framework formed by photosensitive resin cured thereon (abstract), the resin patterned to form an example knuckle area, or projected surface area, of 20-70% (col. 27, lines 1-65), with a specific example being 35% (col. 65, lines 52-55) and at a projected thickness/overburden of 14 to 67 mils thick (0.014 to 0.067 inch) (col. 31, lines 30-45) and a composite belt air permeability of 300 to 600 cfm, preferably 500 cfm (col. 16, lines 27-35), wherein Barnholtz additionally teaches a knuckle area of 25% and a distance, D (overburden) of 22 mils (0.022 inch) (col. 12, lines 58-62), wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
Further regarding claims 1-9, 16-17, and 19, the limitations included with the functional limitation “configured for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.

Claims 1-10, 12, 14-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi, as applied to claims 1, 16, and 19 as recited above, and as evidenced by Baron et al. (U.S. Pub. No. 2014/0000004 A1) (hereinafter “Baron”).
Regarding claims 1-10, 12, 14-15, and 19, Kakiuchi teaches a conveyor forming belt for forming a nonwoven comprising a high density network forming a nonwoven comprising a high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height regions [0054], comprising a reinforcing net (base fabric) (All Figs. [3]) having an open mesh structure pattern (All Figs. [3]) of photosensitive resin formed/raised thereon [0009, 0013-0015], wherein an opening area ratio is preferably 18-96% (knuckle area 4-82%), particularly preferring 40% to 87% (KA 13%-60%) [0021] and a projected thickness, T1, of 300 to 1000 µm (0.012-0.04 inch) [0010], wherein examples 1-2 give square and hexagonal pattern, respectively, comprising a projected thickness of 600 µm (0.023 inch) and a line width of 0.25 mm [0058-0059], wherein one may use geometry (square open area = 8 mm2, wherein the ratio of a 0.25 mm wide annular square to the overall area gives a calculated KA of 15.6%, and hexagonal open area = 20 mm2, wherein the ratio of a 0.25 mm wide annular hexagon to the overall area gives a calculated KA of 15.85%) or an estimated equational correlation between the values of line width and open area using just particularly preferred values (y(OP%) = -58.75*linewidth+98.75) and both particularly preferred and preferred values (y=-41.171+94.216 or y = 21.016x2-84.898x+103.76) [0021-0022], all which give y-values approximately equal to 84% (KA 16%).
Kakiuchi teaches that the reinforcing net is 100 to 500 cc/s/cm2 [0029] and the open mesh structure pattern having a permeability of 50 to 350 cc/s/cm2, preferably 70 to 300 cc/s/cm2 [0030] with a specific example being 260 cc/s/cm2 having a structure pattern permeability of 145, 157, or 149 cc/s/cm2 (Table), wherein Baron evidences that an air permeability of 279 cc/s/cm2 is approximately equal to 550 ft3/min/ft2 [0026], giving a conversion factor of 1.97, such that the air permeability of the composite belt is within or near the range of 98.5 to 690 cfm, preferably 138 to 591.4 cfm, with the specific example being (512.2 cfm), wherein through routine experimentation the example would have been able to maintain the same structure pattern and overburden while raising the air permeability of the reinforcing net/structure pattern, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
Further regarding claims 1-9, 16-17, and 19, the limitations included with the functional limitation “configured for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.

Claims 1-10, 12, 14-17, & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ashraf et al. (U.S. Pub. No. 2017/0029993 A1) (hereinafter “Ashraf”).
Regarding claims 1-10, 12, 14-17, and 18-20, Ashraf teaches a forming belt for a shaped nonwoven having at least one visually discernible area, preferably at least two or three visually discernible areas, comprising three-dimensional features forming first and second micro-zones of differing intensive properties such as thickness, density, and/or basis weight [0055-0058, 0101-0103, 0106-0108], wherein visually discernible area is defined by an air permeability of 379 cfm, 805 cfm, and 625 cfm [0107], all of which fall into or close to the claimed ranges, wherein the forming belt comprises a projected pattern (such as hearts/rectangles/etc.) formed of photosensitive cured resin having an open area and at a projected height (overburden) of 0.03 to 0.12 inch , such as one from 5,514,523, incorporated by reference [0096-0099], wherein Trokhan teaches a composite foraminous belt for forming a nonwoven comprising a high density (and basis weight), low height network region(s) defining a number of low density (and basis weight), higher height domes, the forming belt comprising a reinforcing structure and a framework (three-dimensional features) comprising raised portions defining conduit openings (open areas) therein, the framework formed by photosensitive resin cured thereon (abstract), the resin patterned to form an example knuckle area, or projected surface area, of 20-70% (col. 27, lines 1-65), with a specific example being 35% (col. 65, lines 52-55) and at a projected thickness/overburden of 14 to 67 mils thick (0.014 to 0.067 inch) (col. 31, lines 30-45) and a composite belt air permeability of 300 to 600 cfm, preferably 500 cfm (col. 16, lines 27-35), wherein Ashraf also incorporates U.S. Patent No. 6,610,173 (hereinafter “Lindsay”) by reference who teaches a forming belt similar to Trokan and Asraf in that the curable resin forming a projected pattern forms relatively denser areas, wherein the denser areas can occupy about 8% to about 60% of the nonwoven (col. 14, lines 39-43), wherein both knuckle areas prima facie overlap with the claimed invention.
Further regarding claims 1-9, 16-17, and 19, the limitations included with the functional limitation “configured for producing a nonwoven comprising…Method” and its further variations are considered met for the reasons as recited above.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 17th, 2022